UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7015



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROLAND DEMINGO QUEEN, a/k/a Mingo,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CR-95-178-WMN, CA-99-1208-WMN)


Submitted:   November 9, 2000          Decided:     November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cheryl D. Stein, Washington, D.C., for Appellant. Andrew George
Warrens Norman, Assistant United States Attorney, Baltimore, Mary-
land, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roland Demingo Queen appeals the district court’s order deny-

ing his motion to alter or amend the dismissal of his motion filed

pursuant to 28 U.S.C.A. § 2255 (West Supp. 2000).   We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal based upon the reasoning of the district court.

See United States v. Queen, Nos. CR-95-178-WMN; CA-99-1208-WMN (D.

Md. May 22, 2000).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                 2